Slip Op. 06-46

           UNITED STATES COURT OF INTERNATIONAL TRADE


HYUNDAI ELECTRONICS INDUSTRIES
CO., LTD. and HYUNDAI
ELECTRONICS AMERICA, INC.,

                 Plaintiffs,      Before: Richard W. Goldberg,
                                          Senior Judge
          v.
                                  Cons. Court No. 00-01-00027
UNITED STATES,

                 Defendant,

          and

MICRON TECHNOLOGY, INC.,

                 Defendant-
                 Intervenor.


                           JUDGMENT ORDER

     Upon consideration of the United States Department of
Commerce’s Final Results of Redetermination Pursuant to Remand
(“Redetermination Results”) filed pursuant to the Court’s
decision in Hyundai Electronics Industries Co., Ltd. v. United
States, 30 CIT ___, Slip Op. 06-9 (Jan. 18, 2006); and upon
consideration of the fact that no parties have filed negative
comments regarding the Redetermination Results; and upon
consideration of all other papers filed herein; and upon due
deliberation, it is hereby

     ORDERED that the Redetermination Results are sustained in
all respects.

     SO ORDERED.

                               /s/ Richard W. Goldberg
                               Richard W. Goldberg
                               Senior Judge

Date:     April 5, 2006
          New York, New York